                  Case 4:21-mj-30371-DUTY ECF No. 1, PageID.1
                                               AUSA:   LongsworthFiled 07/29/21 Telephone:
                                                                                  Page 1 of   5 766-5122
                                                                                           (810)
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Booth                         Telephone: (810) 341-5710

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America                                                  Case: 4:21-mj-30371
   v.                                                                     Judge: Unassigned,
Nehemiah Jordan Pea
                                                                          Filed: 07-29-2021 At 11:52 AM
                                                                          CMP US V PEA (kcm)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  July 15, 2021               in the county of             Genesee      in the
        Eastern          District of       Michigan        , the defendant(s) violated:
                   Code Section                                           Offense Description
18 U.S.C. § 922 (n)                                     Possession of a firearm while under indictment




          This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Candace Booth, Special Agent - ATF&E
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

             July 29, 2021
Date:                                                                                         Judge’s signature

City and state: Flint, Michigan                                       Curtis Ivy, Jr., United States Magistrate Judge
                                                                                            Printed name and title
     Case 4:21-mj-30371-DUTY ECF No. 1, PageID.2 Filed 07/29/21 Page 2 of 5




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


       I, Candace A. Booth being first duly sworn, hereby depose and state as
follows:
                                     Introduction
1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), currently assigned to the Ann Arbor, Michigan, Field Office. I
have been an ATF Special Agent since 2009. I have had extensive training at the
Federal Law Enforcement Training Center in the Criminal Investigator Training
Program and ATF Special Agent Basic Training. Before working for the ATF, I
was a US Border Patrol Agent. I have participated in numerous state and federal
investigations including narcotics trafficking, illegal firearms possession, firearms
trafficking, shooting investigations, as well as other types of criminal
investigations. Because of my involvement in these and other investigations, I have
sworn to a number of federal search and arrest warrants.
2.     This affidavit is in support of a complaint and arrest warrant for Nehemiah
Jordan PEA (DOB xx/xx/2000). Because this affidavit is being submitted for the
limited purpose of establishing probable cause, I have not included each and every
fact known to me concerning this investigation.
3.     ATF is currently conducting a criminal investigation concerning Nehemiah
Jordan PEA for violations of 18 U.S.C. § 922 (n)—receipt of a firearm while under
indictment.
4.     The facts in this affidavit are based on my personal knowledge and
observations, my review of law enforcement reports, communications with others
who have personal knowledge of the events and circumstances described in this
affidavit, and information gained through my training and experience.
     Case 4:21-mj-30371-DUTY ECF No. 1, PageID.3 Filed 07/29/21 Page 3 of 5




                                   Probable Cause
5.     On July 15, 2021, law enforcement officers were searching for Nehemiah
PEA because of an outstanding felony warrant from the 67th District Court in Flint.
In case number 21T01900, PEA had an arrest warrant for Homicide-Murder First
Degree-Premeditated, Weapons-Felony Firearm, Weapons-Carrying Concealed.
On this same day, ATF Task Force Officer Ken Monroe saw PEA emerge from an
apartment building and get into a silver Dodge Charger that did not have a license
plate. PEA drove the Charger and parked it in front of a second apartment building
within the same complex. He then got out and walked back to the first apartment
building.
6.     About ten minutes later, ATF Task Force Officer Ken Monroe saw three
men and PEA exit the first apartment building. The three men got into a white
Nissan Versa while PEA walked east and entered the passenger side of the Charger
he had parked earlier. The Versa then moved and parked next to the Charger. PEA,
in turn, exited the Charger and sat in the rear passenger seat (driver side) of the
Versa. A law enforcement officer was able to positively identify PEA at this time.
The Versa then drove away.
7.     Officers stopped the Versa in Grand Blanc at the intersection of Saginaw
Street and Dort Highway, within the Eastern District of Michigan. The officers saw
four men in the car, with PEA sitting in the rear passenger seat (driver side).
Officers found and seized a firearm, barrel down and the stock end up, leaning
against the seat next to where PEA was seated. The firearm is a Radical Firearms,
model RF-15, 5.56 caliber rifle.
8.     After PEA was read his Miranda rights, he agreed to talk with law
enforcement. As for this firearm, PEA stated that he grabbed the rifle out of the
Charger and brought it with him in the Versa because he planned to take the rifle
home with him.
                                           2
      Case 4:21-mj-30371-DUTY ECF No. 1, PageID.4 Filed 07/29/21 Page 4 of 5




9.      PEA is currently charged with carrying a concealed weapon in case number
20T00274 from the 67th District Court in Flint. This is a felony offense in
Michigan punishable by a term of imprisonment exceeding one year in jail. On
April 25, 2020, PEA was released on bond with conditions, including “Do Not
Possess or Purchase a Firearm or Other Dangerous Weapon.” The case remains
pending without a resolution.
10.     On July 15, 2021, I spoke with Special Agent Michael Parsons who is a
Firearms Interstate Nexus trained Special Agent. From the information provided,
and based on Special Agent Michael Parsons training and experience, the above-
described Radical Firearms 5.56 caliber rifle was manufactured outside of the state
of Michigan, and therefore traveled in or affected interstate or foreign commerce
before PEA possessed it. The firearm is also a “firearm” as defined in 18 U.S.C. §
921.




                                         3
      Case 4:21-mj-30371-DUTY ECF No. 1, PageID.5 Filed 07/29/21 Page 5 of 5




                                      Conclusion
11.     Based upon the facts stated above, there is probable cause to believe that on
July 15, 2021, in the Eastern District of Michigan, Nehemiah PEA willfully
received a firearm while under indictment for a crime punishable for a term of
imprisonment exceeding one year, a firearm having affected interstate commerce,
in violation of 18 U.S.C. § 922(n).
                                            Respectfully submitted,



                                            Candace A. Booth
                                            Special Agent
                                            Bureau of Alcohol, Tobacco, Firearms,
                                            and Explosives

Sworn to before me and signed in my presence
                                         July 29, 2021
and/or by reliable electronic means on _______________.




_____________________________________
CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE




                                           4
